DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 11/4/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11 and 21 have been amended.
Claim 1-3, 5-8, 10-13, 15-19 and 21  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 1, 11 and 21, Applicant has successfully overcome Examiner’s Nonstatutory Double Patenting rejection and Examiner withdraws his Nonstatutory Double Patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 5-8, 10-13, 15-19 and 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 11 and 21 is/are directed to the abstract idea of “performing secure checks of details of patient health records without disclosing identifying details of the patient,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing 
Claim(s) 1, 11 and 21 is/are directed to the abstract idea of “performing secure checks of details of patient health records without disclosing identifying details of the patient,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-3, 5-8, 10-13, 15-19 and 21 recite an abstract idea.
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps of “providing requests, receiving data, decrypting sets of hash strings, determining correspondences, storing records,” etc., that is “performing secure checks of details of patient health records without disclosing identifying details of the patient,” etc. The limitation of “providing requests, receiving data, decrypting sets of hash strings, determining correspondences, storing records,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “providing requests, receiving data, decrypting sets of hash strings, determining correspondences, storing records,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-3, 5-8, 10-13, 15-19 and 21 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps of “providing requests, receiving data, decrypting sets of hash strings, determining correspondences, storing records,” etc., that is “performing secure checks of details of patient health records without disclosing identifying details of the patient,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-3, 5-8, 10-13, 15-19 and 21 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. networks, graphical user interfaces, computing devices, processors, memories, displays, etc.  (Applicant’s Specification [0078], [0082]), etc.) to perform steps of “providing requests, receiving data, decrypting sets of hash strings, determining correspondences, storing records,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. networks, graphical user interfaces, computing devices, processors, memories, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. networks, graphical user interfaces, computing devices, processors, memories, displays, etc.). At paragraph(s) [0072], [0082], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “networks, graphical user 
Dependent claim(s) 2-3, 5-10, 12-13 and 15-19 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-3, 5-10, 12-13 and 15-19 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-3, 5-10, 12-13 and 15-19 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 11.

Response to Arguments
Applicant’s arguments filed 11/4/2020 with respect to claims 1-3, 5-8, 10-13, 15-19 and 21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/4/2020.
Applicant’s arguments filed on 11/4/2020 with respect to claims 1-3, 5-8, 10-13, 15-19 and 21 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (A), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 6/5/2020 and incorporated herein. Applicant’s argument is/are not persuasive.
Very Resource and Time Intensive
A “very resource and time intensive” mental activity is still a mental activity.  Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354). The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive. 
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “networks, graphical user interfaces, computing devices, processors, memories, displays” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Griffin et al. (US 2012/0173563) disclose tokenization of multiple-field records.
Fontecchio (US 2016/0182231) discloses system and method for cascading token generation and data de-identification.
Addas et al. (Reference U) disclose support access to distributed EPRs with three levels of identify privacy preservation.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626